Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 22, 2020

                                      No. 04-19-00197-CR

                                     Addie James BATTEN,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-2121-CR-C
                        Honorable Dwight E. Peschel, Judge Presiding


                                         ORDER
        Appellant’s brief was filed in this appeal on December 8, 2019, and the State’s brief is
due to be filed on February 7, 2020. On January 21, 2020, appellant’s attorney filed a motion to
abate the appeal based on pro se correspondence included in a supplemental clerk’s record filed
on January 13, 2020 which questioned the effectiveness of the attorney’s representation.

        The motion is GRANTED, and the appeal is ABATED to the trial court to determine
whether new appellate counsel should be appointed. But see King v. State, 29 S.W.3d 556, 566
(Tex. Crim. App. 2000) (noting court has no duty to search for counsel agreeable to the
defendant and disagreement concerning strategy is not a valid ground for replacing counsel);
Dunn v. State, 819 S.W.2d 510, 520 (Tex. Crim. App. 1991) (“A criminal defendant is not
entitled to appointed counsel of choice.”). The trial court is ORDERED to determine whether
new appellate counsel should be appointed and to cause the trial court clerk to file a
supplemental clerk’s record containing its order within two weeks from the date this order is
signed. After the supplemental clerk’s record is filed, the appeal will be reinstated on the docket
of this court. All other filing deadlines are suspended until the appeal is reinstated.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court